Order entered February 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01148-CV

   GREENWOOD MOTOR LINES, INC. D/B/A R+L CARRIERS, ET AL., Appellants

                                               V.

                                  BOBBIE BUSH, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-16041-M

                                           ORDER
       We GRANT appellee’s February 20, 2015 unopposed second motion for an extension of

time to file a brief. Appellee shall file a brief by MARCH 25, 2015. We caution appellee that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE